Citation Nr: 0520942	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  99-01 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
on a direct basis and as secondary to in-service exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from November 1956 
to November 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO, in pertinent 
part, denied service connection for a respiratory disorder, 
on a direct basis and as a result of in-service exposure to 
ionizing radiation.  

Following receipt of notification of the April 1998 decision, 
the veteran perfected a timely appeal with respect to the 
denial of this service connection claim.  In May 2000, the 
Board initially denied this issue.  The veteran then appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2000, the Court granted 
a Joint Motion For Remand And To Stay Proceedings, vacated 
the Board's May 2000 determination, and remanded the matter 
to the Board.  

In August 2001, the Board remanded the veteran's service 
connection claim to the RO for further evidentiary 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  Following completion of the requested 
development and a continued denial of the veteran's claim, 
the RO, in June 2003, returned the veteran's case to the 
Board.  In August 2003, the Board denied the issue of 
entitlement to service connection for a respiratory disorder 
characterized as chronic obstructive pulmonary disease 
(COPD), on a direct basis and as a result of in-service 
exposure to ionizing radiation.  In March 2005, the Court 
granted a Joint Motion For Remand (Joint Motion) and remanded 
the matter to the Board.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

Initially, the Board notes that the veteran's service medical 
records, which had been located at the National Personnel 
Records Center (NPRC), appear to have been destroyed in a 
fire that had occurred at that facility in July 1973.  The 
March 2005 Joint Motion noted that "[t]here is no evidence 
in the record that, subsequent to . . . [the Board's August 
2001] remand order, the RO ever provided notice to the 
veteran concerning the fact that his service medical records 
and service personnel records were reportedly destroyed by 
fire, advising him to submit evidence from alternative or 
collateral sources, or suggesting what such alternative 
sources may be."  

Further review of the claims folder indicates, however, that, 
in a September 1997 letter, the RO notified the veteran of 
the fact that his service medical records had been destroyed 
in a 1973 fire that had occurred at the NPRC.  Also in this 
letter, the RO, in an attempt to reconstruct the service 
medical records, asked the veteran to provide specific 
information, including for instance data regarding his 
service dates, in-service medical treatment, and any 
pertinent medical care received soon after discharge.  In the 
following month, the veteran provided information concerning 
relevant in-service and post-service treatment that he had 
received.  

The September 1997 letter, however, does not appear to have 
informed the veteran of a more extensive list of the specific 
types of alternative or collateral sources of his service 
medical records.  In this regard, the Board notes that VA 
manual provisions specify alternate documents that might 
substitute for service medical records in decisions.  See VA 
Manual 21-1, Part III, § 4.25(c) (February 25, 2005).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should inform the veteran by 
letter of the alternative or collateral 
sources of his service medical records, 
including (but not limited to) VA 
military files; statements from service 
medical personnel; "buddy" certificates 
or affidavits; state or local accident 
and police reports; employment physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after separation; letters written during 
service; photographs taken during 
service; pharmacy prescription records; 
and insurance examinations.  See, VA 
Manual 21-1, Part III, § 4.25(c) 
(February 25, 2005).  

The correspondence furnished to the 
veteran should not create the impression 
that he would have received a favorable 
action on his service connection claim if 
his service medical records at the NPRC 
had not been destroyed by fire.  See, VA 
Manual 21-1, Part III, § 4.23(c) 
(February 25, 2005).  See also, Russo 
v. Brown, 9 Vet. App. 46, 51 (1996) (VA's 
heightened duty to assist in a case where 
military records are presumed destroyed 
"does not lower the legal standard for 
proving a claim for service 
connection").  

The veteran should be given an 
opportunity to respond.  All 
correspondence relating to this request, 
as well as any available documents 
received pursuant to the RO's efforts, 
which have not been previously received, 
should be associated with the veteran's 
claims folder.  

2.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a respiratory disorder, on 
a direct basis and as secondary to 
in-service exposure to ionizing 
radiation.  If the decision remains in 
any way adverse to the veteran, he and 
his attorney should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

 
 
 
 


